IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-18-00336-CR

MICHAEL RAY FERGUSON,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee



                           From the County Court at Law
                               Navarro County, Texas
                             Trial Court No. C37620-CR


                                        ORDER

       This appeal was placed “at issue” on July 7, 2019. After reviewing the briefs, the

Court learned that one of appellant’s issues challenges the trial court’s ruling on

appellant’s motion to suppress. However, the Court has no transcription of the motion

to suppress as a part of the reporter’s record.

       Accordingly, the “at issue” status of this appeal is set aside. The Court Reporter

is ORDERED to supplement the reporter’s record within 21 days from the date of this
order with a transcription of the hearing on appellant’s Motion to Suppress which

appears to have occurred on or about May 30, 2018.1


                                                    PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Order issued and filed January 10, 2020
[RWR]




1
  It appears a reporter’s record was prepared but not filed because the briefs of the parties referenced a
reporter’s record. Accordingly, this appeal will again be considered “at issue” when the required record is
filed unless a party files a motion for additional briefing based on the record filed.

Ferguson v. State                                                                                   Page 2